 In the Matter of GERITY WHITAKER COMPANYandGERITY ADRIANMANUFACTURING CORPORATIONandMETAL POLISHERS, BUFFERS,PLATERS AND HELPERS INTERNATIONAL UNION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORandINDEPENDENT FINISHERS ANDPLATERS UNION, PARTY TO THE CONTRACTandNATIONAL ASSOCIATIONOF DIE CASTING WORKERS, LOCAL No. 26, AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONS, PARTY TO THE CONTRACT.Case No. C-1683.-Decided July 14, 1941Jurisdiction:metal finishing industry.Unfair LaborPracticesInterference,Restraint, and Coercion:removal of bulk of operations to newlocations to evade obligations under contract with union ; unlawfully renderingassistance to affiliated organization formed after dissolution of dominated inde-pendent union ; executing closed-shop contracts with dominated and assistedorganizations.Company-Dominated Union:employers promoted and assisted the formation of,as an integral part of their scheme to prevent organization activities bycharging umoil at plant of original operations-solicitation of membershipassisted by supervisory employees-support : immediate entering into anagreement providing for exclusive recognition, closed-shop and check-off, with-out proof of majority ; posting of notice signed by president of, notifyingemployees that membership in, had become a condition of employment.Discrimination:lay-offs and refusal to reemploy employees who were victimsof employer's unlawful removal of operations ; refusal to reinstate laid-offemployee because of illegal closed-shop contract with dominated organization ;discharge of an employee because of his membership in and activity on behalfof charging union.Collective Bargaining:(Blissfield plant-plant of original operations) union'smajority admitted by employer - refusal to bargain collectively = (Adrianplant-plant of renewed operations) charges of refusal to bargain collectivelydismissed since record fails to show that union represented a majority ofemployees at this plant.Employer by relocation of its business without notice to the union in orderto thwart the union and evade its obligation under its contract and the Act,settled unilaterally a fundamental question concerning terms and conditionsof employment in which its employees were vitally interested, forestalledcollective bargaining, and thereby refused to bargain collectively withinthe meaning of Section 8 (5) of the Act.Remedial Orders:order to bargain collectively; cease and desist from recogniz-ing assisted affiliated organization as exclusive representative of employeesuntil it is certified by the Board ; closed-shop contract with assisted organiza-tion abrogated ; amount of dues checked off for dissolved dominated organiza-tion ordered reimbursed.Employers who unlawfully removed the bulk of its business to anotherlocationorderedat their election to reinstate at either place of operations33 N. L. R. B., No. 78.393 394DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees who were laid off and refused reemployment ; in the event itchooses to employ at the new location to pay to such employees entitled toreinstatement the reasonable expenses entailed in the transportation andmoving of such employees and their families.UnitAppropriate for Collective Bargaining:all employees at employer's Toledoplant except those whose duties were of an executive, managerial, technical,or clerical nature ; no controversy as to.Mr. Earl R. Cross,for the Board.Messrs.W. B. AlexanderandClarke W. Baldwin,of Adrian, Mich.,for Gerity Adrian.Hall & Devlin, by Mr. William R. Devlin,of Toledo, Ohio, forGerity Whitaker.Mr. Ray Kelsay,of Cincinnati, Ohio, andMr. Henry Kaiser,ofWashington, D. C., for the Metal Polishers.Messrs. Edward LambandEdward T. Chey fitz,of Toledo, Ohio,for the D. C. W.Mr. Harold Weston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Metal Polishers,Buffers, Platers and Helpers International Union, affiliated with theAmerican Federation of Labor and herein called the Metal Polishers,theNational Labor Relations Board, herein called the Board, bythe Regional Director for the Seventh Region (Detroit, Michigan),issued its complaint, dated December 29, 1939, against the respond-ents,GerityWhitaker Company, Toledo, Ohio, herein called GerityWhitaker, and Gerity Adrian Manufacturing Corporation, Adrian,Michigan, herein called Gerity Adrian, alleging that the respondentshad engaged in and were engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1), (2), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint andnotice of hearing were duly served upon the respondents, the MetalPolishers, Independent Finishers and Platers Union, herein calledthe Independent, and National Association of Die Casting WorkersLocal No. 26, herein called the D. C. W.The complaint alleged in substance (1) that in about March 1936,GerityWhitaker established a branch plant at Blissfield, Michigan,and violated Section 8 (1) of the Act by seeking and obtaining anagreement from the Metal Polishers to refrain from conducting GERITY WHITAKERCOMPANY395organizational activities at the Blissfield plant;(2) that in aboutJanuary 1937, Gerity Whitaker formed Gerity Adrian as its agentandalter egoto avoid its obligations under the Act; (3)that therespondents dominated and interfered with the formation and ad-ministration of the Independent and contributed financial and othersupport to it; (4) that on about October 30, 1939, Gerity Adriancaused the Independent to be dissolved,and began to sponsor,foster,and-encourage membership in the D. C. W.; (5)that Gerity Adrianthereafter entered into a closed-shop agreement with the D. C. W.and the respondents treated and dealt with the D.C.W. as the ex-clusive representative of the employees of the Gerity Adrian plant,although it did not, at any time, represent a majority of such em-ployees;(6) that Gerity Whitaker discriminated in regard to thehire and tenure of employment of the employees listed in AppendixA because of their membership in the Metal Polishers;(7) that therespondents discharged or laid off eight employees1because of theirefforts, as members of the Independent,to free the Independent fromthe domination of the respondents,and laid off a ninth employee 2because of his membership in and activities in behalf of the MetalPolishers;(8) that although the Metal Polishers represented a ma-jority of theemployeesof Gerity Whitakerin an appropriate unit,GerityWhitakerrefused to bargain collectively with the MetalPolishers;(9) that although the Metal Polishers also representedamajority of the employees of Gerity Adrian in an appropriateunit,Gerity Adrian refused to bargain collectively with the MetalPolishers;and (10)that the respondents by these and other actsinterferedwith, restrained,and coerced their employees in the exer-cise of the rights guaranteed in Section 7 of the Act. In theiranswers, the respondents admitted the essential allegations as to thenature of their businesses,but denied that they had engaged in anyunfair labor practices,and interposed several affirmative defenses.Pursuant to notice,a hearing was held in Adrian,Michigan, fromFebruary 8 to 17,1940, before Thomas S. Wilson, a Trial Examinerduly designated by the Board.The Board,the respondents, theMetal Polishers,and the D. C. W. were represented by counsel andwere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.During the hearing the Trial Examiner dismissed the allegation ofthe complaint that Gerity Adrian had discriminated in regard tothe hire and tenure of Joseph Haydo.At the close of the Board'scase, counsel for the Board moved to conform the complaint, as to1Frank Britt, Arthur Clark,Leo Clark,Joseph Haydo, Alfred Rich,Fred Rich, CecilWebert, and Donald Webert.2 Roy heeling 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDformal matters, to the proof.No objection was made to this motionand it was granted by the Trial Examiner. At the close of theBoard's case, and again at the close of the hearing, the respondentsmoved to dismiss the complaint.The Trial Examiner reserved rul-ing on the motions to dismiss and denied them in his IntermediateReport.During the course of the hearing the Trial Examiner maderulings on other motions and on objections to the admission of evi-clence.We have reviewed the rulings of the Trial Examiner and,find that no prejudicial errors were committed.The rulings areThereafterGerityWhitaker filed a memorandum and GerityAdrian a brief with the Trial Examiner.On September 20, 1940,the Trial Examiner issued his Intermediate Report, copies of whichwere duly served upon' the respondents, the Metal Polishers, andthe D. C. W. The Trial Examiner found that the respondents hadengaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2), (3), and (5)and Section 2 (6) and (7) of the Act, and recommended that theycease and desist from the unfair labor practices and take certainappropriate affirmative action.He recommended further that alle-gations that Gerity Adrian had discriminated against Frank Britt,Leo Clark, Joseph Haydo, Alfred Rich, Fred Rich, Cecil Webert,and Donald Webert be dismissed.On October 17, 1940, the respondents filed their respective excep-tions to the Intermediate Report.On October 21, 1940, the D. C. W.filed its exceptions and supporting memorandum.On November 12,1940, Gerity Adrian filed a brief in support of its exceptions.OnNovember 2, 1940, Gerity Whitaker filed a motion to reopen therecord and receive further evidence.By an order of the Boarddated November 28, 1940, this motion was denied.Pursuant to notice duly served upon all parties, a hearing washeld before the Board in Washington, D. C., on November 14, 1940,for the purpose of oral argument. The 'respondents, the MetalPolishers, and the D. C. W. were represented by counsel and par-ticipated in the argument.On November 26, 1940, Gerity Whitaker filed a motion for anextension of time in which to file a brief in support of its exceptions.By the aforesaid order of November 28, 1940, this motion was denied.The Board has considered the exceptions of the respondents andthe D. C. W. to the Intermediate Report, as well as the briefs andmemoranda filed, and except in so far as the exceptions are consistentwith the findings, conclusions, and order set forth below, finds nomerit in them. GEIRTTYWHITAKERR COMPANY397Uponthe entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSGerityWhitaker Company, an Ohio corporation with its prin-cipal office and place of business at Toledo, Ohio, is engaged in thebusiness of electroplating and metal finishing. In 1936 it purchasedraw materials valued at $183,844.22, approximately 90 per cent ofwhich were shipped to it from points outside the State of Ohio.During the same year Gerity Whitaker's sales amounted to almost$290,000, 70 per cent of which represented shipments to States otherthan Ohio.Gerity Adrian Manufacturing Corporation, a Michigan corpora-tion with its principal office and place of business at Adrian, Mich-igan, is also engaged in the business of electroplating and metalfinishing.In 1937 Gerity Adrian purchased raw materials valuedat almost $430,000, all of which were transported to it from pointsoutside the State of Michigan. In the same year its finished productswere valued at more than $1,000,000, about 30 per cent of which wereshipped to States other than Michigan.In their answers the respondents admitted that they were engagedin interstate commerce.Normally, GerityWhitaker employs about 40 or 50 employees.'Gerity Adrian's staff of employees has increased steadily from 44 inJanuary 1937 to 323 in January 1940.H. THE ORGANIZATIONS INVOLVEDMetal Polishers, Buffers, Platers and Helpers International Unionis a labor organization affiliated with the American Federation ofLabor, herein called the A. F. of L., admitting to membership em-ployees of the respondents.National Association of Die Casting Workers Local No. 26 is alabor organization affiliated with the Congress of Industrial Organ-izations,herein called the C. I. 0., admitting to membership employeesof Gerity Adrian.Independent Finishers and Platers Union was an unaffiliated Labororganization admitting to membership employees of Gerity Adrian.3As will appear below, the average number of Gerity Whitaker employees dwindledto approximately 17 in 1938,and 7 or 8 in 1939. As many as 130 employees had beenemployed by Gerity Whitaker in the latter part of 1936 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The opening of the Bliss field plant and the creation of GerityAdrian; interference, restraint, coercion, and discrimination inregard to hire and tenure of employmentIn 1922 James Gerity, Sr., who had, over a period of 24 years,operateda smallplating shop in Toledo, Ohio, organized, togetherwith two business associates, the Gerity, Whitaker and Nagel Com-pany, an Ohio corporation engaged in metal polishing and electro-plating.During the following 6 years, according to Gerity, he hadfrequent quarrels with his associates, and finally bought out theirinterest in the enterprise.By 1928 the company name had beenchanged to Gerity Whitaker Company, and Gerity, Sr., had becomeits sole owner, except for four qualifying shares held by his son,James Gerity, Jr., and other members of the Gerity family. In thesame year, Gerity, Jr., who had entered his father's employin about1924 as a clerk, began to supervise and promote sales of GerityWhitaker and to handle its labor relations.Gerity, Jr., securedseveral largeaccounts and developed the practice of purchasing greatquantities of raw castings which Gerity Whitaker plated, finished,and sold, thus modifying substantially its previous custom of platingand finishing on a piece-work basis a relatively small number ofcastings.When Gerity, Jr., was promoted in 1928, his father and he agreedto divide the profits of the business equally.They continued thispractice over the ensuing years.Gerity, Sr., however, still held allthe stock in the" company, except for the qualifying shares, and re-fused to comply with his son's request for a redistribution of thestock.The Geritys testified that they had frequent disputes over thatmatter as well as over purchases of equipment,expenses,and generalpolicy.In 1934 the Metal Polishers began its organizational campaign.On October 21, 1935, Gerity Whitaker entered into a contract withtheMetal Polishers covering employment relations and recognizingit as "the organization of its employees."During thatsame year,according to Gerity, Sr., there was "a big dispute with- the polishers"in the plant. In, March 1936 4 Gerity Whitaker and the MetalPolishers signed another collective bargaining agreement providing,among other things, for exclusive recognition of the Metal Polishersand a wage increase.One month later, in April 1936, a small plating and finishing shopopened in Blissfield, Michigan, witha staff ofabout eight employees.* George Englert, president of the Metal Polishers, testified,without contradiction, thatin 1936 practically all employees of Gerity Whitaker were members of the Metal Polishers. GERITY WHITAKERCOMPANY399The shop was managed by Gerity, Jr. The complaint alleges andthe record clearly reveals that this was but a branch plant of GerityWhitaker.Machinery was transferred from the Gerity Whitakerplant at Toledo to the Blissfield plant.Records of the Blissfieldplant were kept in Gerity Whitaker books at Toledo. Castingsordered by Gerity, Jr., from other companies, were delivered atboth the Blissfield and Toledo plants, and were billed to GerityWhitaker.Quotations of prices for products of the Blissfield plantwere made by Gerity, Jr., in the name of Gerity Whitaker and onthe latter's stationery.GerityWhitaker received customers' ordersfor work performed at the Blissfield plant, and products sold byGerity,Jr.,weremanufactured at both Toledo and Blissfield.Checks from customers of the Blissfield plant were made out to theorder of Gerity Whitaker.Both plants used Gerity Whitaker sta-tionery and Blissfield employees were paid by check drawn by"GerityWhitaker Company, Blissfield, Michigan."To operate machinery transferred to Blissfield from the GerityWhitaker plant at Toledo, non-union employees were hired at ratesof pay lower than those prevailing at the Toledo plant.Consideringsuch a move as a distinct threat to the tenure and conditions of em-ployment of its members at Toledo, the Metal. Polishers voted tostrike.Representatives of the Metal Polishers informed Gerity, Jr.,of the vote, and accused him of hiring non-union employees at ratesof pay contrary to the terms and conditions of the existing contract,which contract, they argued, covered employees at Blissfield as wellas at Toledo.Gerity, Jr., replied that the Blissfield plant had beenopened solely as a threat to a Michigan competitor and in an effortto secure more business.He assured the representatives that underno circumstances would the Blissfield plant be enlarged, and thatif the Metal Polishers would not "bother" him at Blissfield, thatplant would be no threat to the Toledo plant or to the MetalPolishers.Gerity, Jr.'s, promise allayed the fears of the Metal Polishersand no strike was called.During the ensuing months, however,Gerity Jr., violated his promise not to expand the Blissfield plant,and the records of Gerity Whitaker show that the monthly wagesatBlissfield grew steadily from $216.07 in April to $2,336.22 inDecember 1936.Gerity, Jr., in the beginning of January 1937,moved the Blissfield equipment into larger quarters at Adrian, Mich-igan, and closed the Blissfield plant.Shortly thereafter, on January 15, 1937, about 80 employees werelaid off at the Toledo plant, which for the preceding 10 weeks hadbeen employing about three times its normal complement of 30 to40 employees.With three or four exceptions, employees laid offatToledo were not offered employment at Adrian, although the 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter's staffhad grown to 44 by the end of January 1937. RoyEldridge, an employee who had just beenlaid offat the Toledoplant, spoke to Gerity, Jr., abouta position soon afterthe Adrianplant had begun operations.During theconversationthatfollowed,Gerity, Jr., stated that he had "started up his own plant," that "itseemed asthough it was hard to get along with the Union,and .. .he was going to get away from the Union's interference."Thereafter,GerityWhitaker machinerywas transferred fromToledo directly to the Adrian plant.Gerity, Jr., continuedto nego-tiate and sign contracts -in behalf of and in the name of GerityWhitaker, on Gerity Whitaker stationery.He ordered castings fromthe Schultz Die Casting Company in Toledo,' which billed GerityWhitaker for the castings delivered to "Gerity Whitaker Company,Plant B, Adrian, Michigan," as well as for the castings deliveredat Toledo, on orders of Gerity, Jr.Both the Adrian and Toledoplants continued to fill orders on the same contracts executed- byGerity, Jr., on behalf of Gerity Whitaker.These orders were billedby Gerity Whitaker and payment received at either the Toledo orAdrian plants.All records were kept in the Gerity Whitaker booksatToledo.GerityWhitaker stationery was used at both plants.Adrian employees were paid by checks drawn by "Gerity WhitakerCompany, Adrian, Michigan."'Businesswas conducted in the Adrian plant in the manner recitedabove until March 5, 1937, when it was incorporated under the lawsof- the State of Michigan as Gerity Adrian Manufacturing Corpora-tion.Gerity, Jr., was elected president, Gerity, Sr., vice president,and Attorney Alexander, secretary of the new corporation.GerityAdrian began using its own stationery the letterheads of which wereworded almost identically with those of GerityWhitaker and in-cluded the same motto, " `Finish'-The SilentSalesman."Gerity,Jr., continued to handle labor relations with employees of the Toledoplant,meeting with their representatives during 1937 and 1938 toconsider their grievances.On June 21, 1937, he negotiated andsigned on behalf of Gerity Whitaker a new contract with the MetalPolishers, providing for exclusive recognitionand a wage increase atthe Toledo plant.Until March 8, 1937, the machinery, equipment, and supplies de-livered to Adrian from Gerity Whitaker's Toledo plantwere on in-voices which described the addressee as "Gerity Whitaker, Adrian,Michigan."GerityAdrian opened its own booksand the sameauditor who audited the Gerity Whitaker books set up the books5Both Geritys testified that they were instrumental in the organization of the SchultzDie Casting Company,which is an Ohio corporationGerity, Sr,had, some financialinterest in the firm and became its vice president,while Gerity, Jr., became secretary,which positions they still retain GERITY WHITAKER COMPANY401for Gerity Adrian.An inter-company account was set up in theGerityWhitaker books.As of March 31, 1937, the auditor trans-ferred from the Gerity Whitaker books of account to those of GerityAdrian the accounts receivable from Buick Motor Company underits contract with Gerity Whitaker and the accounts receivable fromStandard Sanitary, amounting in all to $17,743.46; the sales andrevenue for January, February, and March, 1937, amounting to$32,461.46; ownership of tools, dies, raw materials, machinery, andequipment, valued at $5,667.73; and the account of Schultz Die Cast-ing Company against Gerity Whitaker in the sum of $34,443.28.AsofApril 1, 1937, the auditor, treating the cash on hand, cash inbank, accounts receivable, inventories, tools and dies, machinery,equipment, and deferred charges of the Adrian plant as the personalproperty of Gerity, Jr., and treating the plant's liabilities in likefashion, found the net assets to amount to $10,000.Gerity, Jr.,received all 10,000 shares of fully paid Gerity Adrian common stockfor the transfer of these assets and liabilities to the new corporation.The Geritys testified that these matters were left entirely to Mul-holland, the auditor.The auditor was not called to explain any ofthe matters here related.°In the main, only inexperienced men were employed at the Adrianplant, where wages were substantially less than those paid employeesat the Toledo plant under the contract in force with the MetalPolishers.Gerity Adrian admittedly knew that practically all ex-perienced polishers and buffers were members of the Metal Polishers.When, on February 26, 1937, representatives of the Metal Polishersaccused Gerity, Sr., of operating "a runaway shop" at Adrian andraised the question of reemploying men laid off at Toledo, he assuredthem that "things would be straightened out."By March 1937, 2months after the Adrian plant had .begun operations, it had doubledits original force of 44 employees.Nevertheless, none of the manyemployees who had been laid off at Toledo 2 months before wereincluded in the personnel increases at Adrian.On about March 1,1937, and again on October 12, 1937, the Metal Polishers voted tostrike because of the lay-off of their members at Toledo and whatthey termed "the threat of the Adrian plant."Gerity, Sr., disposedof the first threat by meeting in the Toledo plant with the MetalPolishers' representatives and assuring them that their constituentswould be employed at Adrian before he would "see them unem-ployed."When in October 1937 Gerity, Sr., was notified that an-9Although Gerity Whitaker subsequently claimed that Mulholland had not been availableduring the hearing, no reason was given for Mulholland's alleged unavailability and when,at the oral argument,counsel forGerityWhitaker was questioned in that regard, hemerely observed that he was told Mulholland had not been available. 402 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDother strike vote had been taken, he requested officers of the MetalPolishers to arrange a conference at the Toledo plant and "to gethold of Ed Ruffin, who is a director or secretary of the Toledo PeaceBoard," and have him attend.On October .16, the proposed con-ference was held and attended by Ruffin, the two Geritys, and repre-sentatives of the Metal Polishers.An agreement was reached pro-viding for the employment of 13 men at the Toledo plant for 102working days.Although these men were reinstated, they were notretained for more than 2 months.Englert testified that strikes bythe employees. of the Toledo plant were averted only because he con-tinually assured the employees that Gerity, Jr., would be fair andkeep his word.Two months later, towards the end of December 1937, wholesalelay-offs began at Toledo.On December 31, 1937, the staff was re-duced from 38 to 8 employees, and never again assumed normal pro-portions, averaging 12 in 1938, 7 in the first 6 months of 1939, and5 during the remainder of that year.During 1938 Gerity, Jr., con-tinued to meet at the Toledo plant with representatives of the MetalPolishers and to assure them that he would either increase the Toledostaff or employ at Adrian the unemployed workmen of the Toledoplant.Finally on August 14, 1938, when only five employees re-mained at Toledo, Gerity Jr., according to George Englert, theMetal Polishers' president, agreed to employ four of the Toledoemployees at Adrian that month and two more men "by the firstof September and then as fast as I can use them I will put therest of them on before I put new employees on."Although he didemploy four 7 in August, Gerity, Jr., failed to fulfill the remainderof his alleged promise.Gerity, Jr., admitted that he had agreed toemploy four men in August 1938, but denied that he had made anyother promises to employ laid-off Toledo workers.On the basis ofthe entire record, however, and particularly in view of Gerity, Jr.'s,failure to keep his promise not to expand the Blissfield plant, wefind, as did the Trial Examiner who had an opportunity to observethe demeanor of the witnesses, that Eliglert's testimony is credibleand that Gerity, Jr.'s, denials thereof are not.Aside from these 4men employed in August 1938, over 18 months after the Adrianplant had been opened, it does not appear that more than 3 or 4employees laid off at the Toledo plant were employed at the Adrianplant which had increased its staff of employees to 383 by January1940.We note below that in and after March 1937 Gerity Adrian inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, by anti-union state-'Hazel and Roy Keeling, Bill Manders,and Arthur Pi ice. GERITY WHITAXERCOMPANY403ments, by discriminatory lay-offs, by organizing, supporting, anddominating an unaffiliated labor organization, and by assisting theD. C. W.The complaint alleges and the Trial Examiner found that the re-spondents opened the Blissfield and Adrian plants to eliminate theMetal Polishers and to evade their obligations under the Act.Themaintain that Gerity, Jr., opened them to start hisown business.In support of their position, the respondents contend that theBlissfield period and the first 2 months at Adrian were periods oftransition during which Gerity, Jr., was permitted the use of hisfather's facilities purely as a paternal favor.They urge that Gerity,Sr., had been unable to "get along" with business associates in thepast, that his relations with his son followed the same pattern,and that the friction that developed between father and son wasinstrumental in causing the latter to begin his own business.Therespondents point to testimony that once before, in 1926, Gerity, Jr.,had left his father's plant and conducted his own business forseveral months.They claim that Gerity, Sr., was intere3ted in run-ning a small business, while the son favored a policy of expansionand that, in line with his policy, Gerity, Jr., developed new accountsand obtained important customers.After the new plants wereopened, Gerity, Jr., secured for them more than 400 new customerswho had never been served by Gerity Whitaker in Toledo. Therecord also reveals that only about one-tenth of the machinery usedby Gerity Adrian was obtained from the Toledo plant.The -respondents contend further, and the Geritys testified, thatthe machinery, equipment, and supplies sent to the Blissfield andAdrian plants from Toledo were in payment to Gerity, Jr., foraccrued "back salary" owing to him by Gerity Whitaker.Exceptfor their testimony that under Gerity, Jr.'s agreement with hisfather, he was to receive half the profits of the Gerity Whitakerbusiness in lieu of salary, neither of the Geritys attempted to explainhow or when this back salary accrued, nor did they estimate theamount of this alleged indebtedness.Both testified that as with theother financial affairs of the respondents, they relied absolutely onthe auditor.Other than these oral statements of the Geritys, theproof of this alleged indebtedness is lacking.The auditor whomight have explained these matters, was as already noted, not calledas a witness.In view of all the circumstances of the case, including Gerity, Jr.'s,statement in January 1937 that "it seemed as though it was hard toget along with the Union, and ... he was going to get away fromthe Union's interference," the suspicious circumstances inhering in450122-42-vol 33-27 404DECISIONSOF 'NATIONALLABOR RELATIONS BOARDthe respondents' treatment of accounts transferred from GerityWhitaker to Gerity Adrian as property of 'Gerity, Jr.,' the employ-ment at Adrian of new and inexperienced workers at lower pay-instead of the skilled employees laid off at Toledo, the Geritys'manipulation of bargaining relationships to prevent organized actionby the employees at Toledo, the intermingling of the business of theToledo plant with that of the Blissfield plant and, until GerityAdrian's organization, with that of the Adrian plant, Gerity Jr.'stransaction of business in the name of Gerity Whitaker after theBlissfield and Adrian plants had been opened, Gerity, Jr.'s acquies-cence in negotiations and agreements between the Metal Polishersand Gerity Whitaker concerning the employment of the latter's em-ployees at Adrian, and the unfair labor practices at Adrian, we aresatisfied and find that apart from business considerations a sub-stantial cause of the transfer to Blissfield and then to Adrian was theGeritys' plan to thwart the Metal Polishers and to evade GerityWhitaker's obligations under the contract with the Metal Polishers.and the Act."We find that Gerity Adrian is thealter egoof Gerity Whitakerand that Gerity Whitaker, by the Geritys' opening the Blissfield andAdrian plants and founding and establishing Gerity Adrian, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.As we have already noted, all but five of the employees at Toledowere terminated, and although operations were transferred to andexpanded at Adrian, the Metal Polishers was unsuccessful in itsefforts to have the respondents employ many of the persons laid offfrom the Toledo plant at either Toledo or Adrian.Among the em-ployees thus laid off at Toledo and not reinstated at either Toledoor Adrian are the employees named in the complaint and AppendixA.From the facts already set forth above, it is clear that the em-ployees named in Appendix A were victims of Gerity Whitaker'sunlawful campaign to circumvent its contract with the Metal Polish-ers and the Act by transferring its business and equipment from itswell-unionized Toledo plant to Adrian..aAlthough Gerity Whitaker moved to reopen the record for the purpose of adducingMulholland's testimony in this connection,it did not advance an adequate explanation fornot ha%ing presented this evidence during the hearing or for having failed to file Itsmotion to reopen sooner, and the Board denied the motion. But even apart from thesuspicious circumstances attending the property transfers,we are satisfied,in view of theother circumstances disclosed,that operations were conducted at Blissfield, then at Adrian,in an effort to thwart the Metal Polishers and evade Gerity Whitaker's obligations underits contract and the Act9On the general problem of industry relocation to evade collective labor agreements see .Matter of IsaacSchieber,etc.andUnitedHatters, Cap and Millinery Workers' Int'tUnion, etc,26 N L It B 037 ;Matter of Jacob H. Klotz, et atandJoint Board ofSuitcase, Bag & Portfolio Makers' Union, A. F. of L,13 N. L. R. B 746, 50 Harvard LawReview 700, and 36 Columbia Law Review 776 GERITY WHITAKERCOMPANYAt the hearing and in its exceptions Gerity Whitaker contendedthat the complaint should be dismissed as to 16 10 of the 29 employeeslisted in Appendix A, on the ground that they, were temporary em-ployees and- were not employed until after "the alleged runawayshop was claimed to have been established" at Blissfield.While thesefield shop had been opened, they were all in its employ before andafter the Adrian plant had been founded. Obviously, GerityWhitaker's course of illegal conduct did not cease with the openingof the Blissfield shop but continued to manifest itself in variousways, including the lay-off of the employees named in Appendix A,after the Adrian plant had' begun operations.We find that by terminating the employment of all the employeeslisted in Appendix A, and by refusing to reemploy them, the re-spondents discriminated in regard to their hire and tenure of em-ployment, thereby discouraging membership in the Metal Polishersand interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.`B. Gerity Whitaker's refusal to bargai,& collectively1.The appropriate unitThe complaint alleged, the answers admitted, and we find thatall the employees of Gerity Whitaker's Toledo plant, except thosewhose duties were of an executive, managerial, technical, or clericalnature, at all times material herein constituted and now constitutea unit appropriate for the purposes of collective bargaining andthat said unit insures to the employees the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuates the policies of the Act.2.Representation by the Metal Polishers of a majority in theappropriate unitThe complaint alleged and the answers admitted that during alltimes in question a majority of the employees of Gerity Whitakerwithin the appropriate unit had designated the Metal Polishers astheir representative for the purposes of collective bargaining withGerityWhitaker.We find that on October 21, 1935, and at all times thereafter, theMetal Polishers was and is the duly designated bargaining repre-sentative of a majority of the employees in the appropriate unit,and that pursuant to Section 9 (a) of the Act, the Metal Polishers10 These persons are Frank Bykowski, Lucille Clark, Glenn Grable, William Gilbert, MikeGzik, Harold Hartley, Woodrow Hoover, Gale Jaquillard, Edward Johnson, Harry Johnson,George Kauffman, Joseph Kress, John Martin, -Eldean Morgan, Walter Stable, and StanleyWesolowski. 406DECISIONS OF NATIONALLABOR RELATIONS BOARDwas at all such times and now is the exclusive representative of allthe employees in such unit for the purposes of collective bargainingin respect to rates of pay, hours of employment, and other conditionsof employment.3.The refusal to bargainThe complaint alleged that on or about January 30, 1937, andthereafter, GerityWhitaker refused to bargain collectively with theMetal Polishers within the meaning of Section 8 (5) of the Act.We have noted above the circumstances surrounding Gerity Whit-aker's transfer of machinery and operations first to Blissfield andthen to Adrian and the other circumstances in respect to the allega-tion that Gerity Whitaker did not fulfill its obligation within Section8 (5).These circumstances reveal that during the negotiations be-tween representatives of the Metal Polishers and Gerity Whitakerconcerning the relocation of its business, the latter concealed itsintention to remove the bulk of its operations from Toledo.When,shortly after the Blissfield plant had been opened, representativesof the Metal Polishers advised Gerity, Jr., that the Toledo employeeshad voted to strike because they considered the transfer; to Bliss-field a threat to their tenure and conditions of employment, GerityJr., assured them that under no circumstances would the Blissfieldplant be enlarged.During the following months, as we have found,Gerity Jr., proceeded to expand substantially Blissfield's staff andoperations.By January 1937, Gerity Whitaker moved the Bliss-field equipment into larger quarters at Adrian where operations werethereafter further expanded. - As set forth above, on October 16,1937, and again in August 1938, Gerity, Jr.,. agreed to employ certainof the. men laid off at Toledo, but thereafter failed to fulfill hispromises.Although the Metal Polishers had made known to Gerity Whitakerits concern with the removal from Toledo and although the removalof business from Toledo plainly went to the very root of the Toledoemployees' tenure'and conditions of employment, no notice was givenby Gerity Whitaker of the proposed transfer to Adrian and, as wehave found above, apart from business reasons, a substantial causeof the transfer was the Gerity's plan to thwart the Metal Polishersand evade Gerity Whitaker's obligations under its contract and theAct.Thus Gerity Whitaker, as part of the unlawful plan, settledunilaterally a fundamental question concerning terms and conditionsof employment in which its employees were vitally interested, fore-stalled collective bargaining, and thereby refused to bargain collec-tively within the meaning of Section 8 (5) of the Act"11 Cf. N.L.R B. vWhittier Mills Company, Salver Lake Company,and Scottdale Mills,Corporatnons,'111 F.(2d) 474 C C. A 5;N. L R.B. V Louisville Relining Co.,102 F. (2d) GERITY WHITAKER COMPANY407It is true that Gerity Whitaker had a contract with the MetalPolishers at the time of the transfer to Adrian. Its obligation tobargain with the Metal Polishers was, however, a continuing -one,by "virtue of the terms of the contract and the policy and provisionsof the Act.12That obligation was all the more important where theunilateral determination would cut off the tenure of employment ofthe employees and thereby undermine the contract and the exclusiverepresentative.The removal to Adrian was such a drastic and cru-cial change in Gerity Whitaker's employment conditions that therefusal to bargain inherent in such removal, when presented as anaccomplished fact, could not be cured by the bargaining that sub-sequently occurred in regard to the employment at Adrian of someemployees laid off at Toledo especiallysincethe Geritys failed tocarry out in full the understanding reached in connection with thisnegotiation.We find that the respondent,'Gerity Whitaker, refused to bargaincollectively with the Metal Polishersas the exclusiverepresentativeof its employees in an appropriate unit in respect to rates of pay,wages, hours of employment, and other conditions of employment,and that by such refusal interfered with, restrained, and coerced itsemployees in the exercise of their right to bargain collectively throughrepresentatives of their ownchoosing.C. Interference, restraint, and coercion at the Adrian plant; interfer-ence with, domination of, and support given to the IndependentAt Adrian, the Metal, Polishers confined their activities to visitsto the employees' homes during the early part of 1937 and to twoattempts in March of that year to distribute literature outside theplant.Upon the latter two occasions, Gerity, Jr., and ForemanWilliamson stood near the organizers and many employees did notaccept the circulars.During this period, the respondents began acounter-campaign to control the choice of its employees' representa-tives and to frustrate the Metal Polishers' organizational activitiesatAdrian.As already noted, members of the Metal Polishers laidoff at Toledo, were, with possibly three or four exceptions, not offeredemployment at Adrian where a large staff was being employed.Roy678 C.C. A. 6, cert denied 308 U. S. 568;Matter of Dallas Cartage CompanyandInt'lBrotherhood of Teamsters,Chauffeurs,Stablemen & Helpers of America,Local 745,14 N L.R. B 411.Matterof Isaac Schieber,etcandUnited Hatters, Cap and MillineryWorkers'Intel national Union, etc,,26 N L It. B 937 ;Matter of Claire KnittingMills,etc.andKnitgoodsWorkers International Union, 2(old)N L. It. B. 469.Also seeMatter ofEdward F. Reichelt,Robert J. Hillard,Russel J.Jensen,doingbusinessas a co-partnership under thenameand style of Paul A. ReicheltCoandChicagoFur WorkersUnion, Local No. 45,21 N.L. R. B 262."SeeN. L. R B. v.SandsMfg. Co.,306 U S 332;N L R. B v. NewarkMorningLedger Company,decided April17, 1941 (C. C A. 3) ; N.L. R. B v HighlandShoe, Inc.,decided April15, 1941 (C. C A. 1) ;Matter of IsaacSchieber,etc.andUnited Hatters,Cap and Millinery Workers' International Union,26 N. L It. B. 937. 408DECISIONSOF NATIONALLABOR RELATIONS BOARD'Eldridge, one of the Metal Polishers' members laid off at Toledoapplied unsuccessfully for work at Adrian in January 1937, and wastold by Gerity, Jr., that all positions at Adrian were filled.OnApril 12, 1937, when Arthur Clark, whose lay-off is hereinbelowdiscussed was first employed, one Kelly, Gerity Adrian's personnelclerk, asked him if he belonged to any union, and when Clark repliedin the negative, Kelly warned him not to do so if he wished to keephis job.About a month later, in May 1937 James McComb, an employee-transferred from the Blissfield plant, summoned the employees to ameeting which took place in the back room of the plant about one-half hour before the end of the working day. Gerity, Jr., HarryHammond, at that time superintendent of the Adrian plant, andForemanWilliamson attended this meeting. In a brief speech,-Gerity, Jr., told the assembled employees that they would have toorganize a union in order to prevent the diversion of orders to someother company.During the meeting, Superintendent Hammond.warned Clark,,who had been a member of the Metal Polishers, to"watch your step, what you say or do, because they [the respondents]don't want any C. I. O. or A. F. of L. in this shop."A few weeks later another meeting was held in the back room ofthe plant again about one-half hour before the end of the workingday.Williamson and Howard Schwab, who had replaced Ham-mond 13 as superintendent, attended this meeting.Schwab intro-duced Frank Poirer, an employee of the Schultz Die Casting Com-pany and an organizer for the Die Casters League, then an un-affiliated labor organization.Poirer told the employees that he hadbeen invited to speak by the management and that it had becomenecessary for the employees to join the Die Casters League in orderto keep work in the shop.At this meeting Poirer succeeded in sign-ing about 80 applicants for membership in the Die Casters League.After the meeting Poirer received a Gerity Adrian check for $160which, according to Gerity, Jr., represented employees' applicationfees.Gerity, Jr., also testified that these applicants had signed anassignment of wages for this purpose.''The money was returned tothe Adrian plant when the Die Casters League refused to issue acharter because no die casters were employed at Gerity Adrian.Gerity Adrian also paid Poirer the sum of $40 on May 4, and thesum of $25 on May 28, 1937. Gerity, Jr., testified that those twochecks were in the nature of a personal loan to Poirer.There is noevidence that any part of its was ever repaid.'$Hammond, who did not leave Gerity Adrian's employ until several months later onOctober 1, 1937, apparently became "engineer on the installations of new machinery" atabout this timei4This assignment was not produced at the hearing. GERITY WHITAKER COMPANY409Sometime later, during the summer of 1937, another meeting washeld in the same back room in the plant.McComb, who had beenchairman of the Die Casters League, presided. Schwab and Wil-liamson were again in attendance. Superintendent Schwab intro-duced one Hammond,15 the assistant prosecuting attorney of the townof Adrian, who proceeded to inform the employees that he proposedto organize them into an incorporated organization to be called theIndependent Polishers and Finishers Union which, he said, could,make its own bylaws, bargain with Gerity, Jr., and handle its owngrievances through shop stewards and grievance committees.Theeffect of Schwab's introduction of Hammond was to associate himwith the management, in the eyes of the employees and we so find.Under the circumstances, therefore, we find the respondents respon-sible for Hammond's statement.At this meeting a motion was madeand passed to hold a secret vote to see what organization the em-ployees wished to join.This ballot resulted in approximately 50 votesfor the A. F. of L., 16 for the C. I. 0., and 10 for the Independent.The group also voted favorably upon a motion by Clark to invite,representatives from the A. F. of L. and C. I. 0., as well as AttorneyHammond, to a future meeting to explain the benefits which thevarious organizations would give the employees before making adefinite decision as to which organization to join.A committee wasselected to secure representatives from the various organizations tospeak.Early the following morning, the invitation committee was calledtogether and informed that the Independent was signing up theemployees in the shop.The proposed meeting for the representa-tives of the three groups was never held.McComb and anotherindividual went through the shop calling employees. from their workand signing them to membership in the Independent.This solicita-tion was carried on openly in the presence of both Williamson andHarry Hammond 16 who not only made no objection to this inter-ruption of the work, but went so far as to assist in securing membersfor the Independent.Williamson counselled Frank Britt, an em-ployee, to join the Independent, while Harry Hammond told Clark,upon the latter's inquiry, that he could either join the Independentor not, but that it would be necessary for him to become a memberif he wanted to keep his job as a whael setter.Harry Hammond also,told Clark during this period that "if he were in [his] place, he wouldforget all about the A. F. of L."Also at about this time, Superin-tendent Schwab advised Fred Rich, an employee, that it would bebest to join the Independent as they could "get along,better," that'bNot to be confused with Harry Hammond, formerly superintendent of Gerity Adrian.16 Seesupra,footnote 13 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerity, Jr., would give more wages, and that the men would "co-operate"with Gerity, Jr.; during the "hard times."On severaldifferent occasions during 1937, Williamson asked Rich if he knew"any A. F. of L. or C. I. O. men working in the shop," and upon atleast one such occasion, added "We don't want them in here."A few days after the Independent began to solicit membership,a statement written on Gerity Adrian stationery was posted near thetime clock in the plant.This notice, signed by McComb who laterbecame president of the Independent, stated that all employees whohad not joined the Independent must do so immediately or "the man-agement will be notified to dispense with their services."Thereafter,several men who had not joined bec%me members of the Independent.The Independent was incorporated under the laws of the State ofMichigan.Thereafter, on July 26, 1937, Gerity, Jr., executed a contract withthe Independent giving the Independent a closed shop, seniorityrights, and the check-off.There is no proof in the record that theIndependent actually represented a majority of the employees at thistime.The wages specified in this contract varied from 45 cents to 70cents an hour, about 30 per cent lower than provided for in the con-tract of June 21, 1937, entered into by the Metal Polishers and GerityWhitaker.Similar contracts were executed between the same partieson June 2, 1938, and May 28, 1939. The rates of pay have remainedstationary ever since the first Independent contract was executed.In all three contracts Gerity Adrian agreed that lay-offsand rein-statements would be governed by strict seniority and that it wouldrecognize the shop-steward system "to be set up" in the plant.Thestewards received many grievances from employees that they failedto receive the guaranteed rate of pay or that men were not beingreinstated or laid off in accordance with their seniority, as providedfor by the contract.On several occasions, these disputes were settledapparently largely through the action of Steward Fred Rich.Wil-liamson refused to abide by the adjustments, however, and in meet-ings with the shop stewards frequently stated that' he was runningthe shop and that no union was going to run it, and that he would layoff or reinstate according to ability despite the seniority clause in thecontracts.The above-recited facts established that the respondents, as anintegral part of their scheme to prevent organizational activities atAdrian by the Metal Polishers, promoted and assisted the formationof the Independent. In view of the respondents' expressed hostilityto the Metal Polishers, it is plain that the genesis of the Independentis to be found in Gerity, Jr.'s warning to employees at this sameMay meeting, that they must organize into a union.Later, throughthe town assistant prosecuting attorney's remarks to a meeting of GERITY WHITAKER COMPANY,411employees,'the respondents reemphasized their interest in the estab-lishment of an unaffiliated organization.When immediately, there-after, the employees had nevertheless voted for representation by theAmerican Federation of Labor, the respondents, through promptsolicitation ofmembership in the Independent assisted by super-visory employees on the respondents' time and property, dealt sum-marily with this final effort of their employees to select representa-tives of their own choosing.The above-described notice in sub-stance notified the employees that membership in the Independenthad become a condition of employment. The circumstances sur-rounding this notice compel the conclusion that it constituted furtherpotent support of the Independent.By these meetings and solicita-tion on the respondents' time and property, by Gerity, Jr.'s andAttorney Hammond's remarks, and by Harry Hammond's and Wil-liamson's statements discouraging membership in_the Metal Polishers,'the respondents interfered with and aided the formation of the Inde-pendent.By immediately entering into an agreement with the Inde-pendent providing for exclusive recognition, closed shop, and check-off, without proof of majority representation, the' respondents lentfurther support to the Independent.The events leading up toand including the dissolution oT the Independent described below,as well as other facts hereinafter set forth, also demonstrate theunlawful relationship which obtained between this organization andthe respondents.We find that the respondents dominated and interfered with theformation and administration of the Independent, and contributedsupport to it; and that thereby, and by the statements of HarryHammond and Kelly to Clark, by Williamson's statements to Brittand Rich, and by Superintendent Schwab's statement to Rich, therespondents interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act.17We further find that the closed-shop agreements between thecompany-dominated Independent and Gerity Adrian did not fallwithin the proviso of Section 8 (3) 18 and- constituted unfair laborpractices within Section 8 (1) of the Act.1934On October 28, 1939, the Independent was dissolvedby a vote ofitsmembers ; seebelow, p. 25.is The proviso states :...nothingin this Act . . .shall preclude an employer from making an agree-ment in a labor organization(not established,maintained,or assisted or any actiondefined in this Act as an unfair labor practice) to require as a condition of employ-ment membership therein, if such labor organization is a representative of theemployees as provided in section 9 (a), in the appropriate collective bargaining unitcovered by such agreement when madei9 International Association of Machinistsv.N. L. If.B., 311U. S. 72;Warehousemen'sUnion, Local in, International Brotherhood of,Teamsters,Chauffeurs,Stablemen d Helpersof America, aflUiated with the American Fiederdtion of LaborV.N. L If.B.,121 F. (2d) 84,decided May5, 1941 (App, D. C ) 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Discrimination by the respondents in regard to hire andtenure of employment at the Adrian plantThe complaint alleged that the respondents discharged or laid offFrank Britt, Arthur Clark, Leo Clark, Joseph Haydo, Roy Keeling,Alfred Rich, Fred Rich, Cecil Webert, and Donald Webert becauseof their efforts to exercise the rights guaranteed employees underthe Act.The Trial Examiner found that Frank Britt, Leo Clark,Joseph Haydo, Fred Rich, Cecil Webert, and Donald Webert hadnot been discharged because of union membership or activities andrecommended the dismissal of the complaint as to them and as toAlfred Rich, since no evidence was adduced at the hearing to sup-port the allegation with respect to him.Upon an examination ofthe record, we agree with the Trial Examiner in these respects.Since no exceptions to these findings or recommendations have beenfiled, we need not discuss them in further detail.The allegationsin the complaint charging the respondent with having discriminatedagainst Frank ,Britt, Leo Clark, Joseph Haydo, Alfred Rich, FredRich, Cecil Webert, and Donald Webert in violation of Section 8 (3)of the Act will be dismissed.The Trial Examiner sustained the allegations of the complaintwith respect to Arthur Clark and Roy Keeling, and the respondenttakes exception.We are of the opinion that these findings of theTrial Examiner are correct.Arthur Clarkwas first employed by Gerity Adrian on April 5,1937, as a polisher and buffer and as an instructor.He had gainednearly 22 years of experience in this type of work.After Clarkhad worked at the Adrian plant for about 5-weeks, he was assignedto a newly created wheel department, where he set up, reset, andresized the wheels.Clark had been a member of the Metal Polishers, but had beensuspended in about 1933 for non-payment of dues.As alreadynoted, when Clark applied for work at Gerity Adrian, Kelly warnedhim not to belong to a.union. In May 1937, at the first of themeetings already discussed, he was cautioned by SuperintendentHammond to "Watch your step, what you say and do, because theydon't want any C. I. 0. or A. F. of L. in the shop." Several weekslater, at about the time the second of the above-discussed meetingswas held and Poirer sought to organize the employees into the un-affiliatedDie Casters' Union, Foreman Williamson told Clark thatthe respondent had previously released him,Williamson, becauseof his union activities, but after he had "tore up his book and wentback to" Gerity, Jr., he was restored to his position, and "workedhimself up to where he became a foreman."Williamson then added,. GERITY WHITAKER COMPANY413"A fellow of your ability as a polisher would be wise to get out ofthe A. F. of L. and push ahead in that capacity." Clark was theemployee who made the motions at the third of the meetings-con-sidered above to determine by means of an election which organiza-tionmost employees favored and to invite the representatives ofthe various unions to explain the respective benefits of their organi-zations to the employees.He was appointed to the committee whichwas to issue the invitations to those representatives but was toldthe following morning that the Independent was signing up the em-ployees in the plant.During the summer of 1937, after the Independent began toorganize the employees, Harry Hammond told Clark, in reply toitquestion by Clark, that the latter would have to join the Inde-pendent in order to retain his job as a wheel setter.At about thesame time, Harry Hammond also told him that "if he was in [his]place, he would forget all about the A. F. of L." ,Several dayslater, as noted above, there was posted in the plant a notice warn-ing employees that "the management" would be notified to dispensewith the services of those who failed to join the Independent im-mediately.About 10 days later, Clark joined the Independent.Sometime in March 1938 the wheel department was abolished.Clark was transferred to polishing and buffing work.He ranked firstin seniority in the wheel department and 22nd in the polishingand buffing department.He had worked as a polisher only 2 or 3days when on March 18, 1938, Williamson and Ennis, the comptrollerand personnel director of Gerity Adrian, informed the whole depart-ment that they were being laid off because there was no work.Williamson had previously told Clark that, unless the Adrian plantincreased the rate of production, the work would have to be sentto the Toledo plant.At the time of the lay-off, Williamson toldClark that he had no idea when Clark would be recalled but thathe could "drop around" and see if there was any work.By June 1938, Clark discovered that men of less seniority who hadbeen laid off with him in March had since been reinstated and wereworking at the plant.He returned to the Adrian plant in Augustand asked Williamson for a job.Williamson answered that he didnot have any work for 'Clark.Clark then went to Earl Gust, whohad formerly been Gerity Adrian's night foreman and was then thesecretary of the Independent.Gust informed him that he had beenvoted out of the Independent and that "I would go and see Mr.Ennis, [the personnel director] in regard to it."Clark saw Ennis,who also told him that he had been dropped from the Independentand therefore could work for Gerity Adrian no longer.Clark thenrequested the right to see Gerity, Jr., but Ennis refused to allow 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim to do so. In September 1938, Clark again called upon Gustand Williamson.On that occasion, he was told that they wouldtake it up with the Independent committee and that he shouldreturn in a few days to learn the result.When he returned a fewdays later, he was told that he was "all through."At the sametime,Williamson accused him of lying about not paying dues 'totheMetal Polishers.Clark has never since worked for GerityAdrian.Gerity Adrian contended in its answer that Clark's lay-off wasprompted by his inability, because of deficient eyesight, to performthe work assigned to him.There was no evidence regarding Clark'seyesight adduced at the hearing.Sutter, formerly the general fore-man, and at the time of the hearing the master inspector, testifiedgenerally that Clark's work was not "up to our standards," althoughadmitting that he had never spoken to Clark about poor work. Inaddition to the vagueness of this testimony, it is contradicted bythe fact that Clark received two increases in wages during his em-ployment, one of which was received as recently as 4 months priorto his lay-off.Personnel Director Ennis testified that Clark wasnot recalled becauseWilliamson had stated that his work was un-satisfactory.It is noteworthy that Williamson, who was responsiblefor a large part of the anti-union activities carried on at the plantand whose word was responsible for the failure to recall Clark,was not called as a witness by the respondents.Nor did any witnessrefute Clark's testimony that he had received no complaint againsthis work.Moreover, Clark was not recalled to work when the wheeldepartmentwas reestablished about a year after his lay-off,although, according to Ennis, his work in the wheel room was "notunsatisfactory," and although he ranked first on the seniority listin that department and the agreement then in force between GerityAdrian and the Independent required the former "to recognizeseniority rights."Since it appears that all employees in the two departments inwhich Clark had worked had been laid off with him, we are satis-fied that Clark's lay-off was not discriminatory.20As already noted,however, employees were thereafter reinstated to both departments.The record is clear, and we find, that in August 1938, when Clarkfirst applied for reinstatement, and thereafter, the respondents re-fused to reinstate him because of their illegal closed-shop contractwith the Independent and because of their opposition to the Metal20Upon the entire record, it is clear that after his lay-off, Clark continued to remainan employee.Cf.North Whittier Heights Citrus Association v. N. L. R. B.,109 F. (2d)76 (C. C. A. 9), cert. denied, 310 U. S. 632.Whether or not he was an employee, Clark,of course, was still protected against the unfair labor practices condemned by Section 8 (1)and (3)of the Act.Phelps Dodge Corporation v. N. L. R B.313 U. S. 177 GERITY WHITAKERCOMPANY415Polishers.We find that the respondents, by refusing to reemployClark, in August 1938 and thereafter, discriminated in regard to his,hire and tenure of employment, thereby encouraging, membershipin the Independent and discouraging membership in the MetalPolishers, and interfering with, restraining, and coercing their em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.Roy Keelingwas employed by Gerity Whitaker as a polisher andbuffer from July 1938 until August 1938, when he was laid off atGerityWhitaker because there was no more work in the shop.Hehad been an active member of the Metal Polishers and had servedon the Metal Polishers' shop committee.As set forth above, early in August 1938, at a conference withofficials of the Metal -Polishers, Gerity, Jr., agreed to employ atAdrian four of the Metal Polishers' members laid off at the Toledoplant.21Keeling was one of the men so employed and told byGerity, Jr., that they would be employed as foremen and instructors.in order to avoid the seniority list which had been agreed uponwith the Independent.These four men began work at Adrian aboutAugust 15, and were paid a monthly salary. In addition to instruc-ting the less experienced employees in the polishing and buffing de-partment, they performed some of the work of that departmentthemselves.They were known as foremen and were under the direc-tion ofWilliamson, who in turn was responsible to the generalforeman, Norbert Sutter.Keeling remained interested in the Metal Polishers after his trans-fer to Adrian.He visited employees at their homes in Blissfieldand other towns, attempting to interest them in the Metal Polishers.At other times, he told employees that they were receiving insufficientwages.On one occasion Williamson informed Keeling that he had justtold an employee that if the employee "thought anything of his wifeand children, he would let the A. F. of L. alone."Keeling testifiedthat in October 1938 Ennis called him to the office and stated thathe heard that Keeling had gone "down to Blissfield" and that ifKeeling had been there talking to the men, "Hell was going to bepopping."Ennis did not specifically contradict this testimony, buttestified that he had, heard that Keeling had told some of the em-ployees that the wages paid them were I not high enough and thathe asked Keeling who he "thought he was working for."We aresatisfied and find that Ennis' remarks were made in connection with,and in order to discourage, Keeling's union activities."Seesupra,p10, footnote 7. 416,DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 11, Sutter, the general foreman, told Keeling thathis services would not be needed any longer and that he was notsatisfactory.As Keeling was leaving the plant, Sutter told him thatGerity, Jr., wished to see him.When Keeling demanded the rightto have his brother go with him to interview Gerity, Jr., Sutteranswered, "To hell with that."Keeling thereupon refused to seeGerity, Jr., and left the plant.Several hours later, Keeling was,informed by, his brother that Gerity, Jr., wanted Keeling to go towork at the Gerity Whitaker plant in Toledo.Keeling returned tothe Toledo plant the following day.Nine days later he was laidoff for lack of work. Since that time he has not been employed ateither the Adrian or Toledo plants.Sutter testified that Williamson had shown him four trays of workwhich Keeling had just spoiled beyond repair and that he dischargedKeeling because' of this.He testified that he had also heard thatKeeling was unable to handle the men under him. In view of Wil-liamson's failure to testify and Sutter's admission on cross-examina-tion that it was unusual to discharge a man for one batch of poorwork and that, so far as he knew, these four trays were the onlybad work charged to Keeling, we do not find Sutter's explanationforKeeling's discharge persuasive.On the contrary, we are con-=vinced thatKeeling's discharge from the Adrian plant was notoccasioned by faulty work, as alleged by the respondents, but ratherwas prompted by his activities in behalf of the Metal Polishers atthe Adrian plant.a short period and the Metal Polishers was the only union at thatplant._"We find that the respondents discharged Keeling on October 11,1938, and refused to reinstate him because of his membership in,and activities in behalf of, the Metal Polishers, thereby discouragingmembership in the Metal Polishers and interfering with, restrain-ing, and coercing employees in the exercise of the rights guaranteedin Section 7 ^ of the Act.E. The closed-shop agreement with the D. C. W.About mid-October 1939 a group of Independent members calledupon Lavon B. Kuney, prosecuting attorney of, the town of Adrian,and discussed with him the formation of a new union.About 2 weeks later-, on October 26 or 27, 1939, a telegram wasposted on the Adrian plant bulletin board which read in effect thatthe respondents' products must thereafter be "made by the C.I. 0."or they would not be accepted. This telegram was signed by"Reuther" who was identified by Carl Potts, an employee, as "Mr. GERIT_YWHITAKER COMPANY417Reuther of the Buick Plant" at Detroit. It appears that Buick wasone of Gerity Adrian's main customers.A day or two later onOctober 28, a meeting of the Independent was held at the CountyCourt House, which had become the Independent's meeting placeafter about four meetings had been held in the plant.McComb,president of the Independent, opened the meeting 22 and read andcommented upon Reuther's telegram.He declared that the Inde-pendent would be discontinued'23 and that the employees were freeto vote for whatever organization they desired to join.McCombthen relinquished the chair to Roland Watring, another employee.Upon the advice of Kuney, who was representing the Independentfor dissolution purposes, the Independent was thereafter dissolvedby formal vote.Discussion then followed as to "whether to form anew independent union or. to join the C. I. O. or A. F. L." Sometimeduring the course of the meeting Gerity, Jr., arrived.He testifiedthat he was invited to attend and address the meeting, and that,when he made his appearance, he found a great "commotion" andspoke to Kuney, who informed him that the employees would notmake a move until he talked to them. Gerity, Jr., then told theemployees that he was not speaking in his official capacity but onlyas an individual, that he did not care what union, if any, they joined,but that he wanted his plant open for work on Monday morning.He testified that he made this last statement because he had heardrumors that his plant might be closed on the following Monday.Anelection was held as to, whether to join the D. C. W., affiliated withthe C. I. 0., or the A. F. of L., and resulted in a practicallyunanimous vote in favor of forming the D. C. W.24Kuney was not certain whether or not Gerity's remarks to theemployees at this meeting preceded the balloting on the question ofaffiliationwith the D. C. W. or the American Federation of Labor,although he was certain that they followed the decision to dissolvethe Independent.Had the employees already voted for affiliation,however, there would have been no occasion for Kuney to informGerity, Jr., that the employees would not make a move until hetalked to them or for Gerity, Jr., to tell the employees that he didnot care what union, if any, they joined.Moreover, Gerity, Jr.,testified that he attended the meeting in the morning, while Carl^ There was some difference of opinion as to the number of employees at the meeting.Carl Potts,an employee, testifiedthat about116 persons attended the meeting, whileAttorneyKuney testifiedthat therewere approximately 128 persons present and that he"understood" that theyconstitutedmore than half of the employeesof Gerity AdrianHenry Stange,an employee,claimed that there were as many as 300 people at themeeting.13AccordingtoPotts, thelanguageused by McCombwas that the Independent hadbeen "outlawed."uHenry Stange,the employee referred to in footnote 22,supra,testifiedthat approxi-mately 98 percent of the voters chose affiliationwith the C. I. 0. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDPotts, an employee, testified that the employees voted for affiliationwith the D. C. W. in the afternoon.25Under the circumstances, weagree with the Trial Examiner that the election took place afterGerity, Jr., had addressed the meeting. It may fairly be inferredthat when Gerity, Jr., addressed the employees on this occasion, aday or two after the telegram had been posted on the plant bulletinboard, he was well aware of the content of the Reuther telegram.It does not appear that at the meeting of October 28 any further stepswere taken to form a union.There is no evidence that at that meet-ing officers were elected, or that any committees-grievance, negotiat-ing, or otherwise-were formed.Nor does the record reveal that anycards were signed at that time authorizing the D. C. W. to representthe employees.On the following Monday, October 30, 1939, Gerity,Jr., and Ennis met with representatives of the D. C. W., includingKuney, five or six employees 2(l and Cheyfitz and Lamb, nationalsecretary and attorney, respectively, of the National Association ofDie Casting Workers.During the conference, Gerity, Jr., was in-formed that the D. C. W. represented a majority of the employeesin the plant.To verify this statement, Gerity, Jr., asked the five orsix employees present whether Cheyfitz and Lamb represented them.27When they all agreed, Gerity, Jr., stated that there was only onething to do then and that was to negotiate a contract.During thenegotiations Gerity, Jr., kept the existing Independent contract be-fore him in order to know what changes were being written in thisnew contract.These changes consisted in the change of the nameof the union party to the contract, the absence of a check-off provi-sion, the addition of one - holiday, the additional right of GerityAdrian to consider a man no longer an employee if be failed, toreport within 72 hours after Gerity Adrian had sent him a registeredletter notifying him to return to work, and the omission of theprovisions for advancing wages which had been contained in theIndependent contracts.In all other respects this contract, whichincluded a closed-shop provision, was substantially the same as thecontractsGerity Adrian had entered into with the Independent.The contract was executed on October 30, 1939, by Gerity, Jr., forGerity Adrian, by Cheyfitz for the National Association of DieCastingWorkers, and by Roland Watririg, as president, for theD.C.W.25The meeting was held in two parts, as it became necessary to adjourn over the lunchhour.Kuney testified, and we deem it clear, that despite the adjournment this was but -asingle meeting.26Apparently, these employees were Roland Watring, Thomas Kelly, Rollie Roebeck,Earl Gust, Norman Wilt, and Howard Kilchman, who comprised the negotiating com-mittee of the D. C. W. The record does not reveal when this committee was chosen.27Gerity, Jr, testified that he was also shown "a bunch of" membership or applicationcards which he "checked." GERITY WIIITAKER'COMPANY419About 2 weeks after the execution of,, the contract, the officers of-the Independent signed the formal papers dissolving it.About amonth after the execution of the contract, the D. C. W. held its firstelection of officers and Roland Watring was elected president.Under all the circumstances disclosed, we find that Gerity, Jr.'sstatement at the meeting of October 28, 1939, that he wanted hisplant open for work on Monday morning was made with referenceto, and incorporated, the threat contained in the Reuther telegramthat the Adrian products would either be "made by the C. I. 0." ornot be accepted, and was therefore tantamount to an instruction thatthe men vote for the D. C. W.; and that the vote for the D. C. W.at that meeting was the result of the respondents' continued unfairlabor practices in interfering with labor organizations.We find,accordingly, that the respondents unlawfully assisted the D. C. W.We find further that since the contract of October 30, 1939, was ,entered into with a labor organization which had been assisted bythe respondents' unfair labor practices, it is not within the provisoof Section 8 (3) of the Act and is invalid .211We find that the respondents, by assisting the D. C. W. and by,the closed-shop contract with the D. C. W., interfered with, restrained,and coerced employees in the exercise of the rights guaranteed inSection 7 of the Act.F. The alleged refusal of Gerity Adrian to bargain collectivelyThe complaint alleged that on March 5, 1937, and on numerousoccasions thereafter, Gerity Adrian refused to bargain collectivelywith the Metal Polishers.The record fails to show that the MetalPolishers represented a majority of Gerity Adrian's employees.Weshall therefore dismiss the complaint in so far as it alleges thatGerityAdrian refused to bargain collectively with the MetalPolishers.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents, de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.at See footnote 18,supra.450122-42-vol 33-28 420DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDY ,,We have found- that the respondents have by various acts engagedin unfair labor practices within the meaning of Section 8 (1), (2),(3), and (5).We shall order them to cease and desist therefrom.It is further necessary in order to effectuate the purposes of the Actto order the respondents to take certain affirmative action, moreparticularly described below.Gerity Whitaker's removal of the bulk of its business from ToledotoAdrian and the creation of Gerity Adrian formed the basis ofa plan to eliminate the Metal Polishers and to circumvent the Act.The subsequent lay-off of the Toledo employees and the refusal toreemploy them at Adrian were further steps in the unlawful scheme.As an appropriate means of removing the consequences of the unfairlabor practices and of restoring thestatus quoas nearly as possible,we shall order the respondents, at their election expressed in writingto the Regional Director, to reinstate the employees listed in AppendixA either at Toledo or at Adrian.29We shall order the respondents to offer the employees listed inAppendix A immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityand other rights and privileges, discharging such persons, hired bythe respondents after the lay-off of the employees named in AppendixA, as may be necessary to provide said employment for those to beoffered reinstatement.We shall further order the respondents, andeach of them, to make whole employees listed in Appendix A forany loss of pay they may have suffered by reason 'of the aforesaiddiscrimination by payment to each of them of a sum of money equal tothat which he normally would have earned as wages from the date ofsaid discrimination to the date of the offer of reinstatement, less his netearnings 30 during said period. If the respondents- choose to employat Adrian the men entitled to reinstatement, we shall, in .,order tomake such employees whole, order the respondents to pay for thereasonable expenses entailed in the transportation and moving of suchemployees and theirfamiliesfrom Toledo to Adrian.3129 SeeMatter of Isaac Schieber et al.andUnited Hatters,Cap and Millinery WorkersInternational Union,affiliated with the American Federation of Labor,26 N. L. R. B. 937,and cases therein cited.30 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employeein connectionwith obtainingwork and working else-where thanfor the respondents,which would not have beenincurred but for his unlawfuldischargeand the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica,Lumber and Sawmill WorkersUnion, Local2590,8 N. L.R. B. 440.Moniesreceived for work performedupon Federal,State, county,municipal,or other work-reliefprojects shall,be considered, as earnings.SeeRepublic Steel CorporationV7.'N. L. R B.,311 U. S 7.81 SeeMatterof Isaac Schieberet al.andUnited Hatters, Cap and Millinery WorkersInternationalUnion, affiliated with the American Federation of Labor, supra,footnote 28. GERITY WHITAKER COMPANY421We have found that Gerity Whitaker refused to bargain collec-tivelywith the Metal Polishers as exclusive representative of itsemplo,yjes at Tgledo.Accordingly, we shall order Gerity Whitakerto bargain collectively upon request with the Metal Polishers as suchrepresentative.'The respondents have dominated and interfered with the formationand administration of the Independent and contributed support toit.Since the Independent has been dissolved, we shall not orderits disestablishment.In order to effectuate the policies of the Act,however, and to free the employees from the effects of such domina-tion and interference, we shall order the respondents to withholdrecognition from the Independent as representative 'of any of theemployees for the purposes of dealing with the respondents concern-ing grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of.employment.We have found, too, that the respondents unlawfully renderedassistance to the D. C. W. In order to restore thestatus quoand topermit the employees full freedom in self-organization without hin-drance by reason of the respondents' unfair labor practices, we shallorder the respondents to withdraw recognition from the D. C. W. asthe exclusive representative of the employees for the purposes ofcollective bargaining and to withhold such recognition unless anduntil the D. C. W. shall have been certified as such by the Board.32Since the contracts between Gerity Adrian and the Independenthave terminated and the Independent has been dissolved, we needenter, no specific' order with respect to such contracts.Since thecontract between Gerity Adrian and the D. C. W. embodies recog-nition of the D. C. W. as the exclusive representative, and makesmembership in the D. C. W. a condition of employment, since furtherthe agreement represents the fruit of the respondents' unfair laborpractices, a device to perpetuate their effects and a cover underwhich the respondents may continue to commit unfair labor prac-tices,we will order the respondents to, cease, and desist from givingeffect to this or any other agreement which it may have entered intowith the D. C. W. with respect to .rates of pay, wages, hours ofemployment, or other conditions of work and to cease and desistfrom recognizing the D. C. W. as the exclusive representative oftheir employees unless and until it is certified as such by the Board.33Nothing in the Order, however, shall be taken to require the respond-ents to vary those wage, hour, and other substantive features of theirrelations with the employees themselves, which the respondents mayas Cf.-N. L. R. B. v. National Motor Bearing Company,105 F. (2d) 652 (C. C A. 9) ;MatterofWestOregon Lumber CompanyandLumber and Sawmill Workers Local UniodNo. $, International Woodworkers of America,20 N. L. It B 133 Ibid. 422DECISIONS OF NATIONALLABOR RELATIONS BOARDhave established in performance of their contracts with the 'Inde-pendent and the D. C. W. as extended, renewed, modified, supple-mented, or superseded.Of course, this proviso does not privilegethe respondents to impose as a condition of employment membershipin the Independent or the D. C. W.The check-off of dues from members' wages was accorded to theIndependent for the purposes of stabilizing and facilitating the se-curing of membership in that organization and as an integral partof the respondents' campaign to discourage membership in the MetalPolishers.It is apparent that an authorization for the check-off ofdues owed to the company-dominated Independent, was not a volun-tary act of the employee signing such authorization but representeda further aspect of the employee's compulsion to abandon his rightsunder the Act and to join and support the organization which therespondents had fostered for a purpose proscribed by the Act.Underthese circumstances, in order to restore thestatus quoand effectuatethe policies of the Act, we will order the' respondents to reimbursetheir employees for amounts deducted from their wages. as dues forthe Independent.84We have also found that the respondents discriminated in regardto the hire and tenure of employment of Arthur Clark and RoyKeeling.The respondents will be directed to offer these employeesimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their former rights andprivileges.We shall also order the respondents to make ArthurClark and Roy Keeling whole for any loss of pay they may havesuffered by reason of the aforesaid discrimination, by payment toeach of them of a sum of money equal to that which he normallywould have earned as wages from the date of said -discriminationto the date of the respondents' offer of reinstatement, less net earn-ings 85 during such period.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.Metal Polishers, Buffers, Platers and Helpers Union, affiliatedwith the American Federation of Labor, National Association ofDie Casting Workers, Local No. 26, affiliated with the Congress ofIndustrialOrganizations, and Independent Finishers and PlatersUnion, are labor organizations within the meaning of Section 2 (5)of the Act.34Matter of Heller Brothers Company of NewcomerstownandInternational Brotherhoodof Blacksmiths,Drop Forgers and Helpers,7_N.L. R. B. 646..15See,supra,footnote 29.0 GERITY WHITAKER COMPANY4232.By dominating and interfering with the formation and admin-istration of Independent Finishers and Platers and by contributingsupport thereto, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (2)' ofthe Act.3.The Respondents, by discriminating in regard to the hire andtenure of employment of Arthur Clark and Roy Keeling and thoseemployees listed in Appendix A, thereby discouraging membershipinMetal Polishers, Buffers, Platers and Helpers Union, have engagedin and are engaging in unfair labor practices, within the meaning of:Section 8 (3) of the Act.4.All the employees of Gerity Whitaker Company's Toledo plant,except those whose duties are of an executive, managerial, technical,or clerical nature, at all times material herein constituted and nowconstitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.5.Metal Polishers,Buffers,Platers and Helpers InternationalUnion, affiliated with the American Federation of Labor, has beenat all times material herein the exclusive representative of all em-ployees in such unit for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.6.GerityWhitaker Company, by refusing to, bargain collectivelywith the Metal Polishers, Buffers, Platers and Helpers InternationalUnion, affiliated with the American Federation of Labor, as the ex-clusive representative of all its employees in such unit, has engagedin and is engaging in unfair labor practices within the meaning of:Section 8 (5) of the Act.7.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in unfair labor practices within the mean-ing of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within, the meaning of Section 2 (6) and (7) ofthe Act.9.By discharging and refusing to reinstate Frank Britt, Leo Clark,Joseph Haydo, Alfred Rich, Fred Rich, Cecil Webert, and DonaldWebert, the respondents did not engage in unfair labor practices,within the meaning of Section 8 (3) of the Act.10.By refusing to bargain collectively with Metal Polishers, Buff-ers,Platers and Helpers International Union, affiliated with theAmerican Federation of Labor, as the representative of the employeesof Gerity Adrian Manufacturing Corporation, the respondents didnot engage in unfair labor practices within the meaning of Section8 (5) of the Act 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact grid conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that:The respondent Gerity Whitaker Company and its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Metal Polishers, Buffers,Platers and Helpers International Union, affiliated with the Amer-ican Federation of Labor, as the exclusive bargaining representativeof the employees of the Toledo plant, excepting those whose dutiesare of an executive, managerial, technical, or clerical nature.2.Take the following affirmative action which the Board finds willeffectuate the policies of the'Act :(a)Upon request bargain collectively with Metal Polishers, Buff-ers,Platers and Helpers International Union, affiliated with theAmerican Federation of Labor, as the exclusive representative of theemployees of the Toledo plant, excluding those whose duties are ofan executive, managerial, technical, or clerical nature, in respect torates of pay, wages, hours of employment, and other conditions ofemployment;(b)Post notices immediately in conspicuous places in its plantlocated at Toledo, Ohio, and maintain such notices for a period of atleast sixty (60) consecutive days, stating that it will cease and desistin the manner set forth in paragraph 1 of this Order and that it willtake the affirmative action required in paragraph 2 (a) of this Order.The respondents, GerityWhitaker Company and Gerity AdrianManufacturing Corporation, and each of them, and their officers,.agents, successors, and assigns, shall:3.Cease and desist from :(a)Dominating or interfering with the administration of Inde-pendent Finishers and Platers Union or with the formation or admin-istration of any other labor organization of their employees and fromcontributing financial or other support to said Independent Finishersand Platers Union or to any other labor organization of theiremployees ;(b)Recognizing National Association of Die Casting Workers,Local No. 26, affiliated with the Congress of Industrial Organizations,as the exclusive representative of their employees for the purposes ofcollective bargaining, unless and until that labor organization shallhave been certified as such by the National Labor Relations Board; GERITY WHITAKER COMPANY425(c)Giving effect to the contract of October 30, 1939, betweenGerity Adrian Manufacturing Corporation and National Associationof Die Casting Workers, Local No. 26, affiliated with the Congress ofIndustrial Organizations, or to any extension, renewal, modification,or supplement thereof or to any superseding contract :(d)Discouraging membership in Metal Polishers, Buffers, Platersand Helpers International Union, affiliated with the American Feder-ation of Labor, or discouraging or encouraging membership in anylabor organization of their employees, by discriminating in regard tohire or tenure of employment or any term or condition of employ-ment ;(e) In any manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activi-ties for the purpose of collective bargaining and other mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct.4.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withhold all recognition from Independent' Finishers andPlaters Union as representative of any of the employees for the pur-poses of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tionsof employment;,(b)Withhold all recognition from National Association of DieCasting Workers, Local No. 26, affiliated with the Congress of Indus-trial Organizations, as the exclusive representative of their employeesfor the purposes of dealing with them concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, unless and until that organization shall havebeen certified as such by the National Labor Relations Board :(c)Reimburse each of their employees whose dues to the Inde=pendent Finishers and Platers were checked off for the amountsdeducted from their wages;(d)Offer to the men listed in Appendix A immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privi-leges, at either the Gerity Whitaker plant at Toledo, Ohio, or attheGerityAdrianManufacturing Corporation plant at Adrian,Michigan ; 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Offer to Arthur Clark and Roy Keeling immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges;(f)Make whole the men listed in Appendix A and Arthur Clarkand Roy Keeling for any loss of pay they may have suffered by rea-son of the respondents' discrimination against them, by payment toeach of them of a sum of money equal to the amount which he nor-mally would have earned as, wages from the date of the discrimina-tion to the date of the respondents' offer of reinstatement, less hisnet earnings during said period, and offer to the employees listedin Appendix A payment for the reasonableexpensesentailed in thetransportation and moving of said employees and theirfamiliesfrom Toledo to Adrian if the respondents elect to employ said em-ployees at Adrian, Michigan.(g)Post notices immediately in conspicuous places in their plantslocated at Toledo, Ohio, and Adrian, Michigan, and maintain suchnotices for a period of at least sixty (60) consecutive days, statingthat the respondents will not engage in the conduct from whichthey are'ordered to cease and desist in the manner set forth in para-graph 3 (a), (b), (c), (d), and (e) of this Order; that they willtake the affirmative action required in paragraph 4 (a), (b), (c), (d),(e), and (f) of this Order; that the respondents' employees are freeto become and remain members of Metal Polishers, Buffers, Platersand Helpers International Union, affiliated with the American Fed-eration of Labor; and that the respondents will not. discriminate°against any employee because of membership or activity in thatorganization.5.Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the date of this Order what steps therespondents have taken to comply herewith, and state which of thetwo alternative methods of reinstating the employees listed in Ap-pendix A, as set forth in 2 (a) of this Order, will be followed.IT ISFURTHER ORDEREDthat the complaint b®I, and it hereby ,is,dismissed in so far as it alleges that the respondents engaged inunfair labor practices within the meaning of Section 8 (3) of theAct by discharging and refusing to reinstate Frank Britt, Leo Clark,Joseph Haydo, Fred Rich, Cecil Webert, Donald Webert, and AlfredRich, except that with respect to Alfred Rich such dismissal shallbe without prejudice.IT ISFURTHER ORDEREDthat the complaint be, and it hereby is, dis-missed in so far as it alleges that Gerity Adrian has engaged inunfair labor practices within the meaning of Section 8 (5) of theAct. GERITYWHITAKER COMPANYAPPENDIX A6William C. BoldridgeFrank BykowskiLucille ClarkBlenn CrableLeonard DixonJohn EldridgeFrank FloresJohn GahaganWm. GilbertMike GzikAlbert HallersHarold HartleyWoodrow HooverGail JaquillardEdward JohnsonGeo. KauffmanEarl KeelingRoscoe KeelingLeo KimeWm. KnaggsHarry JohnsonJoseph KrzesJohn MartinElden MorganChester PacerCarl PaulWalter StabbH. L. WardlawStanleyWesolowski427MR.EDWIN S.SMITE,dissenting in part:I concur in the Decision and Order, except in so far as it permitsthe respondents to elect between reinstatement at Toledo or Adrian.It would appear that an order to return to Toledo would most nearlyrestore thestatus quoand therefore best effectuate the policies ofthe Act 88M See my separateopinion in theBchiebercase,supra,footnote 28.